Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of September 30, 2010, by
and between Supreme Industries, Inc., a Delaware corporation (“Grantor”), and
JPMorgan Chase Bank, N.A., a national banking institution (the “Lender”).

 

PRELIMINARY STATEMENT

 

The Grantor, Supreme Indiana Operations, Inc., Supreme Mid-Atlantic Corporation,
Supreme Truck Bodies of California, Inc., Supreme Corporation of Texas, Supreme
Northwest, L.L.C., the other Loan Parties and the Lender are entering into an
Amended and Restated Credit Agreement dated as of September 30, 2010 (as it may
be amended or modified from time to time, the “Credit Agreement”).

 

The Grantor has agreed to guarantee the Guaranteed Obligations pursuant to
Article IX of the Credit Agreement (the “Guaranty”).

 

The Grantor is entering into this Security Agreement in order to induce the
Lender to enter into and extend credit to the Grantor under the Credit Agreement
and to secure the Secured Obligations and the Guaranteed Obligations.

 

ACCORDINGLY, the Grantor and the Lender, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1.         Terms Defined in Credit Agreement.  Terms used in this Agreement
which are defined in the Credit Agreement and are not otherwise defined in this
Security Agreement shall have the same meanings in this Security Agreement as
are ascribed to such terms in the Credit Agreement.

 

1.2.         Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

 

1.3.         Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

 

“Accounts” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

“Closing Date” means the date of the Credit Agreement.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Lender, between the Lender and
any third party (including any bailee, consignee, customs broker, warehouseman
or other similar Person) in possession of any Collateral

 

--------------------------------------------------------------------------------


 

or any landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.

 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by the Grantor to the Lender
with respect to the Collateral pursuant to any Loan Document.

 

“Commercial Tort Claims” shall have the meaning set forth in Section 9.1-102 of
Chapter 9.1 of the UCC.

 

“Control” shall have the meaning set forth in Chapter 8.1 or, if applicable, in
Section 9.1-104, 9.1-105, 9.1-106 or 9.1-107 of Article 9.1 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means any event or condition which, subject to any applicable cure
periods, constitutes an Event of Default or which upon notice, lapse of time or
both would, unless cured or waived, becomes an Event of Default.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Lender, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Lender with respect to
collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution.

 

“Deposit Accounts” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

“Documents” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

“Equipment” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

“Event of Default” means an event described in Section 5.1.

 

“Excluded Investments” means (i) all treasury stock of the Grantor, and (ii) 35%
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each foreign Subsidiary
directly owned by the Grantor.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixtures” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Chapter 9.1 of the
UCC.

 

“Goods” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” means all of the Grantor’s obligations, liabilities and
indebtedness to the Lenders arising from, pursuant to or by virtue of its
Guaranty pursuant to Section IX of the Credit Agreement.

 

“Grantor Obligations” means the Guaranteed Obligations and the Secured
Obligations, collectively.

 

“Instruments” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

“Inventory” shall have the meaning set forth in Chapter 9.1 of the UCC.

 

“Investment Property” shall have the meaning set forth in Chapter 9.1 of the
UCC.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Chapter 9.1 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

“Permitted Liens” means liens permitted by Section 6.02 of the Credit Agreement.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantor, whether or not physically delivered to the Lender
pursuant to this Security Agreement.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Security” has the meaning set forth in Chapter 8.1 of the UCC.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which the Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.

 

“Supporting Obligations” shall have the meaning set forth in Chapter 9.1 of the
UCC.

 

--------------------------------------------------------------------------------


 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Indiana, Ind. Code § 26-1, et seq., or of any other state the laws of
which are required as a result thereof to be applied in connection with the
attachment, perfection or priority of, or remedies with respect to, Lender’s
Lien on any Collateral.  Excluding the definitions in Article I of this Security
Agreement, if the Uniform Commercial Code of any state other than Indiana is
applicable, then the references in this Security Agreement to any Chapter or
Section of Ind. Code § 26-1, et seq. shall be deemed to be references to the
equivalent Chapter or Section of such other state’s Uniform Commercial Code
however numbered or denominated.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II
GRANT OF SECURITY INTEREST

 

The Grantor hereby pledges, collaterally assigns and grants to the Lender, a
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of the Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, the Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”), including:

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Copyrights, Patents and Trademarks;

 

(iv)          all Documents;

 

(v)           all Equipment;

 

(vi)          all Fixtures;

 

(vii)         all General Intangibles;

 

(viii)        all Goods;

 

(ix)           all Instruments;

 

(x)            all Inventory;

 

--------------------------------------------------------------------------------


 

(xi)           all Investment Property (other than Excluded Investments);

 

(xii)          all cash or cash equivalents;

 

(xiii)         all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

(xiv)        all Deposit Accounts with any bank or other financial institution;

 

(xv)         all Commercial Tort Claims; and

 

(xvi)        all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

to secure the prompt and complete payment and performance of the Grantor
Obligations.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Grantor represents and warrants to the Lender that:

 

3.1.         Title, Perfection and Priority.  The Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to the Lender the security interest in
such Collateral pursuant hereto.  When financing statements have been filed in
the appropriate offices against the Grantor in the locations listed on
Exhibit H, the Lender will have a fully perfected first priority security
interest in that Collateral in which a security interest may be perfected by
filing, subject only to Liens permitted under Section 4.1(e).

 

3.2.         Type and Jurisdiction of Organization, Organizational and
Identification Numbers.  The type of entity of the Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

 

3.3.         Principal Location.  The Grantor’s mailing address and the location
of its place of business (if it has only one) or its chief executive office (if
it has more than one place of business), are disclosed in Exhibit A; the Grantor
has no other places of business except those set forth in Exhibit A.

 

3.4.         Collateral Locations.  All of the Grantor’s locations where
Collateral is located are listed on Exhibit A.  All of said locations are owned
by the Grantor except for locations (i) which are leased by the Grantor as
lessee and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

 

3.5.         Deposit Accounts.  All of the Grantor’s Deposit Accounts are listed
on Exhibit B.

 

3.6.         Exact Names.  The Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in the Grantor’s
organizational documents, as amended, as filed with the Grantor’s jurisdiction
of organization.  Except as set forth in Part I of Exhibit A, the Grantor has
not,

 

--------------------------------------------------------------------------------


 

during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or been a party
to any acquisition.

 

3.7.         Letter-of-Credit Rights and Chattel Paper.  Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of the Grantor.  All action by the
Grantor necessary or desirable to protect and perfect the Lender’s Lien on each
item listed on Exhibit C (including the delivery of all originals and the
placement of a legend on all Chattel Paper as required hereunder) has been duly
taken. The Lender will have a fully perfected first priority security interest
in the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).

 

3.8.         Accounts and Chattel Paper.

 

(a)               To the knowledge and best ability of Grantor, the names of the
obligors, amounts owing, due dates and other information with respect to its
Accounts and Chattel Paper are and will be correctly stated in all records of
the Grantor relating thereto and in all invoices and Collateral Reports with
respect thereto furnished to the Lender by the Grantor from time to time.  As of
the time when each Account or each item of Chattel Paper arises, the Grantor
shall be deemed to have represented and warranted that such Account or Chattel
Paper, as the case may be, and all records relating thereto, are genuine and in
all respects what they purport to be.

 

(b)               With respect to its Accounts, except as specifically disclosed
on the most recent Collateral Report or arising since the most recent Collateral
Report and prior to the subsequent Collateral Report next due, (i) all Accounts
are Eligible Accounts; (ii) all Accounts represent bona fide sales of Inventory
or rendering of services to Account Debtors in the ordinary course of the
Grantor’s business and are not evidenced by a judgment, Instrument or Chattel
Paper; (iii) to Grantor’s knowledge, there are no setoffs, claims or disputes
existing or asserted with respect thereto and the Grantor has not made any
agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by the Grantor in the ordinary
course of its business for prompt payment and disclosed to the Lender; (iv) to
the Grantor’s knowledge, there are no facts, events or occurrences which in any
way impair the validity or enforceability thereof or could reasonably be
expected to reduce the amount payable thereunder as shown on the Grantor’s books
and records and any invoices, statements and Collateral Reports with respect
thereto; (v) the Grantor has not received any notice of proceedings or actions
which are threatened or pending against any Account Debtor which might result in
any material adverse change in such Account Debtor’s financial condition; and
(vi) the Grantor has no knowledge that any Account Debtor is unable generally to
pay its debts as they become due.

 

(c)               In addition, with respect to all of its Accounts, (i) the
amounts shown on all invoices, statements and Collateral Reports with respect
thereto are actually owing to the Grantor as indicated thereon and are not in
any way contingent; and (ii) to the Grantor’s knowledge, all Account Debtors
have the capacity to contract.

 

3.9.         Inventory.  With respect to any of its Inventory scheduled or
listed on the most recent Collateral Report, (a) such Inventory (other than
Inventory in transit) is located at one of the Grantor’s locations set forth on
Exhibit A, (b) no Inventory  (other than Inventory in transit) is now, or shall
at any time or times hereafter be stored at any other location except as
permitted by Section 4.1(g), (c) the Grantor has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for the Lien granted to
the Lender, and except for Permitted Liens, (d) except as specifically disclosed
in the most recent Collateral Report or acquired since the most recent
Collateral Report and prior to the subsequent Collateral Report next due,

 

--------------------------------------------------------------------------------


 

such Inventory is Eligible Inventory of good and merchantable quality, free from
any material defects, (e) such Inventory is not subject to any licensing,
patent, royalty, trademark, trade name or copyright agreements with any third
parties which would require any consent of any third party upon sale or
disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, (f) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Lender following
an Event of Default shall not require the consent (except for consents required
by any Intercreditor Agreement) of any Person and shall not constitute a breach
or default under any contract or agreement to which the Grantor is a party or to
which such property is subject.

 

3.10.       Intellectual Property. The Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D. 
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on
Exhibit H and this Security Agreement with the United States Copyright Office
and the United States Patent and Trademark Office, fully perfected first
priority security interests in favor of the Lender on the Grantor’s Patents,
Trademarks and Copyrights, such perfected security interests are enforceable as
such as against any and all creditors of and purchasers from the Grantor; and
all action necessary or desirable to protect and perfect the Lender’s Lien on
the Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.

 

3.11.       Filing Requirements.  None of its Equipment is covered by any
certificate of title, except for the vehicles described in Part I of Exhibit E. 
None of the Collateral owned by Grantor is of a type for which security
interests or liens may be perfected by filing under any federal statute except
for (a) the vehicles described in Part II of Exhibit E and (b) Patents,
Trademarks and Copyrights held by the Grantor and described in Exhibit D.

 

3.12.       No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming the Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the Lender as the secured party and (b) as permitted
by Section 4.1(e).

 

3.13.       Pledged Collateral.

 

(a)               Exhibit G sets forth a complete and accurate list of all
Pledged Collateral.  The Grantor is the direct, sole beneficial owner and sole
holder of record of the Pledged Collateral listed on Exhibit G as being owned by
it, free and clear of any Liens, except for the security interest granted to the
Lender hereunder.  The Grantor further represents and warrants that (i) all
Pledged Collateral constituting an Equity Interest has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized,
validly issued, are fully paid and non-assessable, (ii) with respect to any
certificates delivered to the Lender representing an Equity Interest, either
such certificates are Securities as defined in Chapter 8.1 of the UCC as a
result of actions by the issuer or otherwise, or, if such certificates are not
Securities, the Grantor has so informed the Lender so that the Lender may take
steps to perfect its security interest therein as a General Intangible,
(iii) all such Pledged Collateral held by a securities intermediary is covered
by a control agreement among the Grantor, the securities intermediary and the
Lender pursuant to which the Lender has Control and (iv) all Pledged Collateral
which represents Indebtedness owed to the Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.

 

--------------------------------------------------------------------------------

 


 

(b)               In addition, (i) none of the Pledged Collateral has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral or
which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by the
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by the
Grantor, or for the exercise by the Lender of the voting or other rights
provided for in this Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

(c)               Except as set forth in Exhibit G, the Grantor owns 100% of the
issued and outstanding  Equity Interests which constitute Pledged Collateral and
none of the Pledged Collateral which represents Indebtedness owed to the Grantor
is subordinated in right of payment to other Indebtedness or subject to the
terms of an indenture.

 

ARTICLE IV
COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, the Grantor agrees that:

 

4.1.          General.

 

(a)               Collateral Records.  The Grantor will maintain complete and
accurate books and records in all material respects with respect to the
Collateral, and furnish to the Lender, such reports relating to such Collateral
as the Lender shall from time to time reasonably request.

 

(b)               Authorization to File Financing Statements; Ratification.  The
Grantor hereby authorizes the Lender to file, and if requested will deliver to
the Lender, all financing statements and other documents and take such other
actions as may from time to time be reasonably requested by the Lender in order
to maintain a first perfected security interest in and, if applicable, Control
of, the Collateral.  Any financing statement filed by the Lender may be filed in
any filing office in any UCC jurisdiction and may (i) indicate the Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Chapter 9.1 of the UCC or such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Chapter 9.1 of the UCC for the sufficiency or filing office acceptance of
any financing statement or amendment, including (A) whether the Grantor is an
organization, the type of organization and any organization identification
number issued to the Grantor, and (B) in the case of a financing statement filed
as a fixture filing or indicating the Grantor’s Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates.  The Grantor also agrees to furnish any such
information to the Lender promptly upon request.  The Grantor also ratifies its
authorization for the Lender to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

 

(c)               Further Assurances.  The Grantor will, if so requested by the
Lender, furnish to the Lender, as often as the Lender reasonably requests,
statements and schedules further identifying and describing the Collateral and
such other reports and information in connection with its Collateral as the

 

--------------------------------------------------------------------------------


 

Lender may reasonably request, all in such detail as the Lender may specify. 
The Grantor also agrees to take any and all actions necessary to defend title to
the Collateral against all persons and to defend the security interest of the
Lender in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

 

(d)               Disposition of Collateral.  The Grantor will not sell, lease
or otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.

 

(e)               Liens.  The Grantor will not create, incur, or suffer to exist
any Lien on the Collateral owned by it except (i) the security interest created
by this Security Agreement, and (ii) other Permitted Liens.

 

(f)                Other Financing Statements.  The Grantor will not authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral, except as permitted by Section 4.1(e). The Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Lender, subject to the Grantor’s rights
under Section 9.1-509(d)(2) of the UCC.

 

(g)               Locations. The Grantor will not (i) maintain any Collateral at
any location other than those locations listed on Exhibit A, (ii) otherwise
change, or add to, such locations without the Lender’s prior written consent,
which consent will not be unreasonably withheld (and if the Lender gives such
consent, the Grantor will concurrently therewith obtain a Collateral Access
Agreement for each such location to the extent required by Section 4.13 of this
Security Agreement), or (iii) change its principal place of business or chief
executive office from the location identified on Exhibit A.

 

(h)               Compliance with Terms.  The Grantor will perform and comply in
all material respects with all obligations in respect of the Collateral and all
agreements to which it is a party or by which it is bound relating to the
Collateral.

 

4.2.          Receivables.

 

(a)               Certain Agreements on Receivables.  The Grantor will not make
or agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, the Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.

 

(b)               Electronic Chattel Paper.  The Grantor shall take all steps
reasonably necessary to grant the Lender Control of all electronic chattel paper
in accordance with the UCC and all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act.

 

4.3.          Inventory and Equipment.

 

(a)               Maintenance of Goods.  The Grantor will do all things
reasonably necessary to maintain, preserve, protect and keep its Inventory and
the Equipment in good repair and working and saleable condition, except for
damaged or defective goods arising in the ordinary course of the Grantor’s
business and except for ordinary wear and tear and insured casualty loss in
respect of the Equipment.

 

--------------------------------------------------------------------------------


 

(b)               Inventory Count.  The Grantor will conduct a physical count of
its Inventory at least once per Fiscal Year, and after and during the
continuation of an Event of Default, at such other times as the Lender requests.
The Grantor, at its own expense, shall deliver to the Lender the results of each
physical verification, which the Grantor has made, or has caused any other
Person to make on its behalf, of all or any portion of its Inventory.

 

(c)               Equipment.  The Grantor shall promptly inform the Lender of
any additions to or deletions from the Equipment which individually exceed
$250,000.  The Grantor shall not permit any Equipment to become a fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Lender
does not have a Lien.  The Grantor will not, without the Lender’s prior written
consent, alter or remove any identifying symbol or number on any of the
Grantor’s Equipment constituting Collateral.

 

(d)               Titled Vehicles.  The Grantor will deliver to the Lender,
within 30 days of request by the Lender, the original of any vehicle title
certificate and provide and/or file all other documents or instruments necessary
to have the Lien of the Lender noted on any such certificate or with the
appropriate state office.

 

4.4.          Delivery of Instruments, Securities, Chattel Paper and Documents.
The Grantor will (a) deliver to the Lender immediately upon execution of this
Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral (if any then exist), (b) hold in trust for
the Lender upon receipt and immediately thereafter deliver to the Lender any
Chattel Paper, Securities and Instruments constituting Collateral, (c) upon the
Lender’s request, deliver to the Lender (and thereafter hold in trust for the
Lender upon receipt and immediately deliver to the Lender) any Document
evidencing or constituting Collateral and (d) upon the Lender’s request, deliver
to the Lender a duly executed amendment to this Security Agreement, in the form
of Exhibit I hereto (the “Amendment”), pursuant to which the Grantor will pledge
such additional Collateral.  The Grantor hereby authorizes the Lender to attach
each Amendment to this Security Agreement and agrees that all additional
Collateral set forth in such Amendments shall be considered to be part of the
Collateral.

 

4.5.          Uncertificated Pledged Collateral. The Grantor will permit the
Lender from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral not represented by certificates
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Pledged Collateral not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Lender granted pursuant to this Security Agreement.  The Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral and (b) any securities intermediary which is the
holder of any Pledged Collateral, to cause the Lender to have and retain Control
over such Pledged Collateral.  Without limiting the foregoing, the Grantor will,
with respect to Pledged Collateral held with a securities intermediary, cause
such securities intermediary to enter into a control agreement with the Lender,
in form and substance satisfactory to the Lender, giving the Lender Control.

 

4.6.          Pledged Collateral.

 

(a)               Changes in Capital Structure of Issuers. The Grantor will not
(i) permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral to dissolve, merge, liquidate, retire any of its Equity Interests or
other Instruments or Securities evidencing ownership, reduce its capital, sell
or encumber all or substantially all of its assets (except for Permitted Liens
and sales of assets permitted pursuant to Section 4.1(d)) or merge or
consolidate with any other entity, or (ii) vote any Pledged Collateral in favor
of any of the foregoing.

 

--------------------------------------------------------------------------------


 

(b)               Issuance of Additional Securities.  The Grantor will not
permit or suffer the issuer of an Equity Interest constituting Pledged
Collateral owned by it to issue additional Equity Interests, any right to
receive the same or any right to receive earnings, except to the Grantor.

 

(c)               Registration of Pledged Collateral.  The Grantor will permit
any registerable Pledged Collateral to be registered in the name of the Lender
or its nominee at any time at the option of the Lender.

 

(d)               Exercise of Rights in Pledged Collateral.

 

(i)            Without in any way limiting the foregoing and subject to clause
(ii) below, the Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Lender in respect of the Pledged Collateral.

 

(ii)           The Grantor will permit the Lender or its nominee at any time
after the occurrence of an Event of Default, without notice, to exercise all
voting rights or other rights relating to the Pledged Collateral, including,
without limitation, exchange, subscription or any other rights, privileges, or
options pertaining to any Equity Interest or Investment Property constituting
Pledged Collateral as if it were the absolute owner thereof.

 

(iii)          The Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral to
the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of any Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral;  (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, any Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

 

(iv)          All Excluded Payments and all other distributions in respect of
any of the Pledged Collateral, whenever paid or made, shall be delivered to the
Lender to hold as Pledged Collateral and shall, if received by the Grantor, be
received in trust for the benefit of the Lender, be segregated from the other
property or funds of the Grantor, and be forthwith delivered to the Lender as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

 

4.7.          Intellectual Property.

 

(a)               The Grantor will use its best efforts to secure all consents
and approvals necessary or appropriate for the assignment to or benefit of the
Lender of any License held by the Grantor and to enforce the security interests
granted hereunder.

 

--------------------------------------------------------------------------------


 

(b)               The Grantor shall notify the Lender immediately if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding the Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.

 

(c)               Grantor shall give the Lender written notice if the Grantor,
either directly or through any agent, employee, licensee or designee, files an
application for the registration of any Patent, Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency within 10 Business Days of such filing, and, upon
request of the Lender, the Grantor shall execute and deliver any and all
security agreements as the Lender may request to evidence the Lender’s first
priority security interest on such Patent, Trademark or Copyright, and the
General Intangibles of the Grantor relating thereto or represented thereby.

 

(d)               The Grantor shall take all actions necessary or requested by
the Lender to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of its Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings unless the Grantor shall
determine, in its reasonable business judgment, that such Patent, Trademark or
Copyright is not material to the conduct of the Grantor’s business.

 

(e)               The Grantor shall, unless it shall determine, in its
reasonable business judgment, that such Patent, Trademark or Copyright is in no
way material to the conduct of its business or operations, promptly sue for
infringement, misappropriation or dilution.  In the event that the Grantor
institutes suit because any of its Patents, Trademarks or Copyrights
constituting Collateral is infringed upon, or misappropriated or diluted by a
third party, the Grantor shall comply with Section 4.8.

 

4.8.          Commercial Tort Claims.  All of the Grantor’s Commercial Tort
Claims are listed on Exhibit I hereto.  The Grantor shall promptly, and in any
event within two Business Days after the same is acquired by it, notify the
Lender of any Commercial Tort Claim acquired by it and, unless the Lender
otherwise consents, the Grantor shall enter into an amendment to this Security
Agreement, in the form of Exhibit I hereto, granting to Lender a first priority
security interest in such Commercial Tort Claim.

 

4.9.          Letter-of-Credit Rights.  If the Grantor is or becomes the
beneficiary of a letter of credit, it shall promptly, and in any event within
two Business Days after becoming a beneficiary, notify the Lender thereof and
cause the issuer and/or confirmation bank to (i) consent to the assignment of
any Letter-of-Credit Rights to the Lender and (ii) agree to direct all payments
thereunder to a Deposit Account at the Lender or subject to a Deposit Account
Control Agreement for application to the Secured Obligations, in accordance with
Section 2.17 of the Credit Agreement, all in form and substance reasonably
satisfactory to the Lender.

 

4.10.        Federal, State or Municipal Claims.  The Grantor will promptly
notify the Lender of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

 

4.11.        No Interference.  Provided Lender’s exercise of its rights and
remedies are in accordance with applicable law, the Grantor agrees that it will
not interfere with any right, power and remedy of the Lender provided for in
this Security Agreement or now or hereafter existing at law or in equity or by

 

--------------------------------------------------------------------------------


 

statute or otherwise, or the exercise or beginning of the exercise by the Lender
of any one or more of such rights, powers or remedies.

 

 4.12.       Insurance.

 

(a)               In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, the Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party, or located with a bailee or cosignee with
respect to any warehouse, processor or converter facility, or other location
where Collateral is stored within a “Special Flood Hazard Area”).  To the extent
that Grantor does not have the flood insurance required by this Section with
respect to any personal property which is located with a bailee or cosignee,
Grantor shall have 90 days after the Effective Date to obtain such flood
insurance.  The amount of flood insurance required by this Section shall at a
minimum comply with applicable law, including the Flood Disaster Protection Act
of 1973, as amended.

 

(b)               All insurance policies required hereunder or under Section
5.09 of the Credit Agreement shall name the Lender as an additional insured or
as loss payee, as applicable, and shall contain loss payable clauses or
mortgagee clauses, through endorsements in form and substance reasonably
satisfactory to the Lender, which provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the Lender; (ii) no such insurance
shall be affected by any act or neglect of the insured or owner of the property
described in such policy; and (iii) such policy and loss payable or mortgagee
clauses, if applicable,  may be canceled, amended, or terminated only upon at
least thirty days prior written notice given to the Lender.

 

(c)               All premiums on such insurance shall be paid when due by the
Grantor, and, upon request by the Lender, copies of the policies delivered to
the Lender.  If the Grantor fails to obtain any insurance as required by this
Section, the Lender may obtain such insurance at the Grantor’s expense.  By
purchasing such insurance, the Lender shall not be deemed to have waived any
Default arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

 

4.13.        Collateral Access Agreements.  The Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Lender. With respect to such locations or warehouse space
leased as of the Closing Date and thereafter, if the Lender has not received a
Collateral Access Agreement as of the Effective Date (or, if later, as of the
date such location is acquired or leased), Grantor’s Eligible Inventory at that
location shall be excluded from the Borrowing Base or subject to such Reserves
as may be established by the Lender pursuant to the Credit Agreement.  After the
Closing Date, no real property or warehouse space shall be leased by the Grantor
and no Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date, unless and until a satisfactory Collateral
Access Agreement shall first have been obtained with respect to such location
and if it has not been obtained, Grantor’s Eligible Inventory at that location
shall be excluded from the Borrowing Base subject to the establishment of
Reserves acceptable to the Lender pursuant to the Credit Agreement.  The Grantor
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or third party warehouse
where any Collateral is or may be located.

 

--------------------------------------------------------------------------------


 

4.14.        Deposit Account Control Agreements.  The Grantor will provide to
the Lender upon the Lender’s request, a Deposit Account Control Agreement duly
executed on behalf of each financial institution holding a deposit account of
the Grantor; provided that, the Lender may, in its discretion, defer delivery of
any such Deposit Account Control Agreement, establish a Reserve with respect to
any deposit account for which the Lender has not received such Deposit Account
Control Agreement, and require the Grantor to open and maintain a new deposit
account with a financial institution subject to a Deposit Account Control
Agreement.

 

 4.15.       Change of Name or Location.  The Grantor shall not (a) change its
name as it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral as set forth in the Security Agreement, (c) change the type of entity
that it is, (d) change its organization identification number, if any, issued by
its state of incorporation or other organization, or (e) change its state of
incorporation or organization, in each case, unless the Lender shall have
received at least thirty days prior written notice of such change and the Lender
shall have acknowledged in writing that either (1) such change will not
adversely affect the validity, perfection or priority of the Lender’s security
interest in the Collateral, or (2) any reasonable action requested by the Lender
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Lender in any Collateral),
provided that, any new location shall be in the continental U.S.

 

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES

 

5.1.          Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

 

(a)               Any representation or warranty made by or on behalf of the
Grantor under or in connection with this Security Agreement shall be materially
false as of the date on which made.

 

(b)               The breach by the Grantor of any of the terms or provisions of
Article IV or Article VII.

 

(c)               The breach by the Grantor (other than a breach which
constitutes an Event of Default under any other Section of this Article V) of
any of the terms or provisions of this Security Agreement which is not remedied
within fifteen days after the earlier of knowledge of such breach or notice
thereof from the Lender.

 

(d)               The occurrence of any “Event of Default” under, and as defined
in, the Credit Agreement.

 

(e)               The occurrence of any “default” or “event of default,” as
defined in any other Loan Document or the breach of any of the terms or
provisions of any other Loan Document, which default or breach continues beyond
any grace period therein provided.

 

(f)                Any Equity Interest which is included within the Collateral
shall at any time constitute a Security or the issuer of any such Equity
Interest shall take any action to have such interests treated as a Security
unless (i) all certificates or other documents constituting such Security have
been delivered to the Lender and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Lender has entered into
a control agreement with the issuer of such Security or with a securities
intermediary

 

--------------------------------------------------------------------------------


 

relating to such Security and such Security is defined as such under Article 8
of the UCC of the applicable jurisdiction, whether as a result of actions by the
issuer thereof or otherwise.

 

 5.2.         Remedies.

 

(a)               Upon the occurrence of an Event of Default, the Lender may
exercise any or all of the following rights and remedies, subject to any
limitations or restrictions imposed by applicable law:

 

(i)            those rights and remedies provided in this Security Agreement,
the Credit Agreement, or any other Loan Document; provided that, this Section
5.2(a) shall not be understood to limit any rights or remedies available to the
Lender prior to an Event of Default;

 

(ii)           those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

 

(iii)          give notice of sole control or any other instruction under any
Deposit Account Control Agreement or and other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;

 

(iv)          without notice (except as specifically provided in Section 7.1 or
elsewhere herein), demand or advertisement of any kind to the Grantor or any
other Person, enter the premises of the Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at the Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Lender may deem commercially reasonable; and

 

(v)           concurrently with written notice to the Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Lender was the outright owner thereof.

 

(b)               The Lender shall comply with any applicable state or federal
law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

(c)               The Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Lender, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.

 

--------------------------------------------------------------------------------

 


 

(d)               Until the Lender is able to effect a sale, lease, or other
disposition of Collateral, the Lender shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Lender. The Lender may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Lender’s remedies, with respect to such appointment.  To the extent
permitted by law, Lender may seek such appointment without prior notice or
hearing and Grantor hereby consents to such appointment.

 

(e)               If, after the Credit Agreement has terminated by its terms and
all of the Obligations have been paid in full, there remain Swap Obligations
outstanding, the Lender may exercise the remedies provided in this Section 5.2
upon the occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations pursuant to the terms of the Swap
Agreement.

 

(f)                Notwithstanding the foregoing, the Lender shall not be
required, except as required by applicable law, to (i) make any demand upon, or
pursue or exhaust any of their rights or remedies against, the Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

 

(g)               The Grantor recognizes that the Lender may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause
(a) above.  The Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale, if conducted in compliance with the requirements of the UCC, shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  The Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the Grantor and the issuer would
agree to do so.

 

5.3.         Grantor’s Obligations Upon Default.  Upon the request of the Lender
after the occurrence and during the continuation of a Default, the Grantor will:

 

(a)               assemble and make available to the Lender the Collateral and
all books and records relating thereto at any place or places specified by the
Lender, whether at the Grantor’s premises or elsewhere;

 

(b)               permit the Lender, by the Lender’s representatives and agents,
to enter, occupy and use  any premises where all or any part of the Collateral,
or the books and records relating thereto, or both, are located, to take
possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy;

 

(c)               prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the Lender may
request, all in form and substance satisfactory to the Lender, and furnish to
the Lender, or

 

--------------------------------------------------------------------------------


 

cause an issuer of Pledged Collateral to furnish to the Lender, any information
regarding the Pledged Collateral in such detail as the Lender may specify;

 

(d)               take, or cause an issuer of Pledged Collateral to take, any
and all actions necessary to register or qualify the Pledged Collateral to
enable the Lender to consummate a public sale or other disposition of the
Pledged Collateral; and

 

(e)               at its own expense, cause the independent certified public
accountants then engaged by the Grantor to prepare and deliver to the Lender, at
any time, and from time to time, promptly upon the Lender’s request, the
following reports with respect to the Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts.

 

5.4.         Grant of Intellectual property License.  For the purpose of
enabling the Lender to exercise the rights and remedies under this Article V at
such time as the Lender shall be lawfully entitled to exercise such rights and
remedies, the Grantor hereby (a) grants to the Lender an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantor) to use, license or sublicense any Intellectual
property Rights now owned or hereafter acquired by the Grantor, and wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof and (b) irrevocably
agrees that the Lender may sell any of the Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased the
Grantor’s Inventory from the Grantor and in connection with any such sale or
other enforcement of the Lender’s rights under this Security Agreement, may sell
Inventory which bears any Trademark owned by or licensed to the Grantor and any
Inventory that is covered by any Copyright owned by or licensed to the Grantor
and the Lender may finish any work in process and affix any Trademark owned by
or licensed to the Grantor and sell such Inventory as provided herein.

 

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1.         Account Verification.  The Lender may, at any time, in the Lender’s
own name or in the name of a nominee of the Lender, communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of the Grantor,
parties to contracts with the Grantor and obligors in respect of Instruments of
the Grantor to verify with such Persons, to the Lender’s satisfaction, the
existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.

 

6.2.         Authorization for Secured Party to Take Certain Action.

 

(a)               The Grantor irrevocably authorizes the Lender at any time and
from time to time in the sole discretion of the Lender and appoints the Lender
as its attorney in fact (i) to execute on behalf of the Grantor as debtor and to
file financing statements necessary or desirable in the Lender’s sole discretion
to perfect and to maintain the perfection and priority of the Lender’s security
interest in the Collateral, (ii) to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Lender in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Lender’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Lender Control over such

 

--------------------------------------------------------------------------------


 

Pledged Collateral, (v) to apply the proceeds of any Collateral received by the
Lender to the Secured Obligations as provided in the Credit Agreement, (vi) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder), (vii) to
contact Account Debtors for any reason (subject to the notice requirements in
Section 6.1 of this Security Agreement), (viii) following the occurrence and
during the continuation of the Default to demand payment or enforce payment of
the Receivables in the name of the Lender or the Grantor and to endorse any and
all checks, drafts, and other instruments for the payment of money relating to
the Receivables, (ix) following the occurrence and during the continuation of a
Default, to sign the Grantor’s name on any invoice or bill of lading relating to
the Receivables, drafts against any Account Debtor of the Grantor, assignments
and verifications of Receivables, (x) following the occurrence and during the
continuation of a Default, to exercise all of the Grantor’s rights and remedies
with respect to the collection of the Receivables and any other Collateral,
(xi) following the occurrence and during the continuation of a Default, to
settle, adjust, compromise, extend or renew the Receivables, (xii) following the
occurrence and during the continuation of a Default, to settle, adjust or
compromise any legal proceedings brought to collect Receivables,
(xiii) following the occurrence and during the continuation of a Default, to
prepare, file and sign the Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of the Grantor, (xiv) to prepare,
file and sign the Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) following the occurrence and during the continuation of a Default, to
change the address for delivery of mail addressed to the Grantor to such address
as the Lender may designate and to receive, open and dispose of all mail
addressed to the Grantor, and (xvi) to do all other acts and things reasonably
necessary to carry out this Security Agreement; and the Grantor agrees to
reimburse the Lender on demand for any payment made or any reasonable expense
incurred by the Lender in connection with any of the foregoing; provided that,
this authorization shall not relieve the Grantor of any of its obligations under
this Security Agreement or under the Credit Agreement.

 

(b)               All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Lender, under this Section 6.2 are solely
to protect the Lender’s interests in the Collateral and shall not impose any
duty upon the Lender to exercise any such powers.

 

6.3.         Proxy. THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
LENDER AS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF THE
GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE LENDER AS
PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL
WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS) WHICH APPOINTMENT OF LENDER AS PROXY AND ATTORNEY-IN-FACT SHALL BE
EFFECTIVE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.  SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY
OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH
PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF).

 

6.4.         Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF THE
LENDER AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING
ANYTHING

 

--------------------------------------------------------------------------------


 

CONTAINED HEREIN, NEITHER THE LENDER NOR ANY OF ITS RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE
SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING
SO, EXCEPT  IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

ARTICLE VII
GENERAL PROVISIONS

 

7.1.         Waivers.  To the extent such notice may be waived under applicable
law, the Grantor hereby waives notice of the time and place of any public sale
or the time after which any private sale or other disposition of all or any part
of the Collateral may be made.  To the extent such notice may not be waived
under applicable law, any notice made shall be deemed reasonable if sent to the
Grantor, addressed as set forth in Article IX, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made.  To the maximum extent permitted
by applicable law, the Grantor waives all claims, damages, and demands against
the Lender arising out of the repossession, retention or sale of the Collateral,
except such as arise solely out of the gross negligence or willful misconduct of
the Lender as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, the Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Lender, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise.  Except as otherwise specifically provided herein, the Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

 

7.2.         Limitation on the Lender’s Duty with Respect to the Collateral. 
The Lender shall have no obligation to clean-up or otherwise prepare the
Collateral for sale. The Lender shall use reasonable care with respect to the
Collateral in its possession or under its control.  The Lender shall not have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Lender, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Lender to exercise remedies in a commercially reasonable manner, the Grantor
acknowledges and agrees that it is commercially reasonable for the Lender (i) to
fail to incur expenses deemed significant by the Lender to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of

 

--------------------------------------------------------------------------------


 

Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Lender against risks of loss, collection or
disposition of Collateral or to provide to the Lender a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Lender, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Lender in the
collection or disposition of any of the Collateral.  The Grantor acknowledges
that the purpose of this Section 7.2 is to provide non-exhaustive indications of
what actions or omissions by the Lender would  be commercially reasonable in the
Lender’s exercise of remedies against the Collateral and that other actions or
omissions by the Lender shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 7.2.  Without limitation upon the
foregoing, nothing contained in this Section 7.2 shall be construed to grant any
rights to the Grantor or to impose any duties on the Lender that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 7.2.

 

7.3.         Compromises and Collection of Collateral.  The Grantor and the
Lender recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable.  In view of the foregoing, the Grantor agrees that the Lender
may in its Permitted Discretion at any time and from time to time, if an Event
of Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the Lender
in its Permitted Discretion shall determine or abandon any Receivable, and any
such action by the Lender shall be commercially reasonable so long as the Lender
acts in good faith based on information known to it at the time it takes any
such action.

 

7.4.         Secured Party Performance of Debtor Obligations.  Without having
any obligation to do so, the Lender may perform or pay any obligation which the
Grantor has agreed to perform or pay in this Security Agreement.  Any amounts
paid by the Lender pursuant to this Section 7.4 shall be deemed Protective
Advances and shall subject to Section 2.04 of the Credit Agreement.

 

7.5.         Specific Performance of Certain Covenants.  The Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
4.15, 5.3, or 7.7 or in Article VII will cause irreparable injury to the Lender,
that the Lender has no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Lender to seek and obtain
specific performance of other obligations of the Grantor contained in this
Security Agreement, that the covenants of the Grantor contained in the Sections
referred to in this Section 7.5 shall be specifically enforceable against the
Grantor.

 

7.6.         Dispositions Not Authorized.  The Grantor is not authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between the Grantor and the Lender or
other conduct of the Lender, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
Lender unless such authorization is in writing signed by the Lender.

 

7.7.         No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Lender to exercise any right or remedy granted under this Security Agreement
shall impair such right or remedy or be construed to be a waiver of any Default
or an acquiescence therein, and any single or partial exercise of any such right
or remedy shall not preclude any other or further exercise thereof or the
exercise of any other right or remedy. No waiver, amendment or other variation
of the terms, conditions or provisions of

 

--------------------------------------------------------------------------------


 

this Security Agreement whatsoever shall be valid unless in writing signed by
the Lender and then only to the extent in such writing specifically set forth. 
All rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Lender until the Secured
Obligations have been paid in full.

 

7.8.         Limitation by Law; Severability of Provisions.  All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part.  Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

 

7.9.         Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against the Grantor for liquidation or reorganization, should the Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of the
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Grantor Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Grantor
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Grantor Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

7.10.       Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantor, the
Lender and their respective successors and assigns (including all persons who
become bound as a debtor to this Security Agreement), except that the Grantor
shall not have the right to assign its rights or delegate its obligations under
this Security Agreement or any interest herein, without the prior written
consent of the Lender.  No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Lender hereunder.

 

7.11.       Survival of Representations.  All representations and warranties of
the Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

7.12.       Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantor, together with interest and penalties, if
any.  The Grantor shall reimburse the Lender for any and all reasonable
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Lender) paid or
incurred by the Lender in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral).  Any and all costs and expenses incurred by
the Grantor in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantor.

 

--------------------------------------------------------------------------------


 

7.13.       Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

7.14.       Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been paid and
performed in full and no commitments of the Lender which would give rise to any
Secured Obligations are outstanding.

 

7.15.       Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantor and the Lender relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantor and the Lender relating to the Collateral, including without limitation
any previous security agreements and pledge agreements executed by the Grantor
for the benefit of Lender.

 

7.16.       CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF INDIANA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

 

7.17.       CONSENT TO JURISDICTION.  THE GRANTOR AND THE LENDER HEREBY EACH
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
INDIANA STATE COURT SITTING IN INDIANAPOLIS, INDIANA, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND THE GRANTOR AND THE LENDER HEREBY EACH IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST THE GRANTOR IN THE COURTS
OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE GRANTOR AGAINST THE
LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
INDIANAPOLIS, INDIANA.

 

7.18.       WAIVER OF JURY TRIAL. THE GRANTOR AND THE LENDER HEREBY WAIVE TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

7.19.       Indemnity.  The Grantor hereby agrees to indemnify the Lender, and
its successors, assigns, agents and employees, from and against any and all
liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not the Lender is a party thereto) imposed on, incurred by
or asserted against the Lender, or its successors, assigns, agents and
employees, in any way relating to or arising out

 

--------------------------------------------------------------------------------


 

of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Lender or the Grantor, and
any claim for Patent, Trademark or Copyright infringement); provided that such
indemnity shall not be available to the extent that such losses, claims,
damages, penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful or illegal misconduct of Lender and/or its
successors, assigns, agents and employees.

 

7.20.       Counterparts.  This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

 

ARTICLE VIII
NOTICES

 

8.1.         Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantor
at the address set forth on Exhibit A as its principal place of business, and to
the Lender at the address set forth in  accordance with Section 8.01 of the
Credit Agreement.

 

8.2.         Change in Address for Notices.  The Grantor and the Lender may
change the address for service of notice upon it by a notice in writing to the
other parties.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor and the Lender have executed this Security
Agreement as of the date first above written.

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ Robert W. Wilson

 

 

Robert W. Wilson, President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ H. Robert Hill

 

 

H. Robert Hill, Vice President

 

 

STATE OF INDIANA

)

 

) SS

COUNTY OF ELKHART

)

 

The foregoing instrument was acknowledged before me this 30th day of September,
2010 by Robert W. Wilson, the President of Supreme Industries, Inc., on behalf
of said corporation, as its duly authorized officer.

 

 

 

/s/ Angela W. Wilson

 

 

Signed

 

 

 

 

 

Angela W. Wilson

 

 

(Printed) Notary Public

My commission expires:

 

 

 

 

 

6-29-16

 

 

 

 

 

My county of residence:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 